Exhibit 10.4
RETIREMENT AND TRANSITION AGREEMENT
          This Retirement and Transition Agreement (“Agreement”) is entered into
by and between Commercial Metals Company a Delaware corporation with principal
offices at 6565 N. MacArthur Blvd, Irving, Texas 75039 (the “Company”) and
William B. Larson (“Executive”).
          WHEREAS, the Company has employed Executive for several years, most
recently as SVP and Chief Financial Officer, and Executive has faithfully
performed his responsibilities as an executive of the Company; and
          WHEREAS, Executive has decided to resign his position as SVP and Chief
Financial Officer effective June 1, 2011 and retire from employment with the
Company effective December 31, 2011; and
          WHEREAS, the parties now desire to enter into this Agreement to set
forth the terms and conditions relating to the resignation by Executive of his
employment;
          NOW, THEREFORE, in consideration of the mutual promises and covenants
set forth below, the Parties agree as follows:
1. Executive has informed the Company of his intent to resign his position as
SVP and Chief Financial Officer and all other officer and director positions
effective as of June 1, 2011 (“Transition Date”), and to assume the title as of
June 1, 2011 of CFO Emeritus, and to further resign as an employee effective at
the close of business on December 31, 2011, or such earlier date as the
Executive and Company may mutually agree upon (the earlier of which shall be the
“Effective Date”), and the Company hereby agrees to accept all such resignations
as of the dates listed herein. The Company shall continue to employ Executive
until the Effective Date. All salary, benefits, car allowance, terms and
conditions of Executive’s employment will remain unchanged until the Effective
Date. Executive agrees that his services through the Effective Date will be
subject to the same standards of conduct and performance applicable to all
officers and managers of the Company.
2. In consideration for Executive’s agreement to remain available to the Company
for assistance in preparing the quarterly and annual financial statements for
the current fiscal year, and other assistance as may be requested until the
Effective Date, and for Executive’s release and waiver of claims, the Company
shall pay Executive the gross amount of TWO HUNDRED FIFTY THOUSAND DOLLARS
($250,000). This lump sum consideration will be paid on or before December 31,
2011. The lump sum payment will be reduced by payroll tax withholding required
by federal law.
3. As additional consideration, except as otherwise provided below, on the
Effective Date the Executive shall receive the following:
     (a) On or before the first regular payday following the Effective Date, the
Company will pay Executive for 20 days of accrued, unused vacation pay;





--------------------------------------------------------------------------------



 



     (b) Payment of the annual bonus for the current fiscal year, calculated in
accordance with the current bonus plan criteria, including the pre-established
formula and the potential exercise of discretion by the compensation committee;
     (c) Health benefits and other perquisites the same as Executive presently
receives through Effective Date plus Company-paid COBRA coverage from the
Effective Date and continuing for eighteen (18) months. For one year following
the end date of COBRA coverage, the Company shall provide reimbursement of
premiums for plan coverage similar to that provided by the Company up to $2,500
per month or, if unable to obtain coverage under an insured plan, then
reimbursement of actual claims. In no event shall such reimbursements exceed
$30,000, subject to a gross-up at Executive’s then-current tax rate, the actual
cost of such expenses;
     (d) Notwithstanding the provision in Section 4 of Executive’s Award
Agreement, dated May 19, 2009, mandating forfeiture of unvested units as of
Executive’s termination, in the event the Company achieves all vesting criteria
and the stock awards vest en mass, the Company will pay Executive the equivalent
value of 25,000 shares, based on the closing price on the vesting date, which
sum shall be payable to Executive no more than 60 days after the vesting date;
     (e) Accelerated vesting of all 30,000 PSUs granted on June 3, 2010. The
Company agrees to vest these units on or before the Effective Date. Further, if
needed to avoid adverse consequences to Executive pursuant to Section 409A of
the Internal Revenue Code of 1986, as amended (“Section 409A”), Executive agrees
that Company shall deposit such shares into Executive’s CUSIP at the transfer
agent with a legend restricting resale of such shares for the period of time
needed to comply with Section 409A;
     (f) Accelerated vesting of all 40,000 time-vested units granted on June 3,
2010. The Company agrees to vest these units on or before the Effective Date.
Further, if needed to avoid adverse consequences to Executive pursuant to
Section 409A, Executive agrees that Company shall deposit such shares into
Executive’s CUSIP at the transfer agent with a legend restricting resale of such
shares for the period of time needed to comply with Section 409A;
     (g) Prorated vesting through December 31, 2011 of 15,780 time-vested units
granted on January 18, 2011. The Company agrees to vest these units on or before
the Effective Date. Further, if needed to avoid adverse consequences to
Executive pursuant to Section 409A, Executive agrees that Company shall deposit
such shares into Executive’s CUSIP at the transfer agent with a legend
restricting resale of such shares for the period of time needed to comply with
Section 409A;
     (h) Notwithstanding the provision of Executive’s Award Agreement, dated
January 18, 2011, mandating forfeiture of unvested units as of Executive’s
termination, in the event that the Company achieves all of vesting criteria and
the stock awards vest en mass, the Company will pay Executive the equivalent
value of the prorated portion of the 23,670 PSUs , as per the calculation listed
in the award agreement, (to be determined as if Executive had remained employed
with the Company through December 31, 2011). The Company agrees to use the

2



--------------------------------------------------------------------------------



 



closing stock price on the vesting date to value the prorated award and to issue
any amounts payable no later than sixty (60) days following the vesting date;
     (i) A lump sum severance payment of $840,000, representing current base
salary multiplied by 2, payable on the Effective Date;
     (j) In the event Executive departs with the consent of the Company, is
relieved of his transition obligations by the Company, is discharged without
cause by the Company or asked to resign by the Company before December 31, 2011,
Executive will be paid the cash equivalent for contributions and accruals for
2011 for Executive under the Company 401(k) Plan, Benefits Restoration Plan, the
Long Term Incentive Plan (LTIP) and any other plans or programs in which
Executive participates as of the date of this Agreement as if Executive were
employed on December 31, 2011;
     (k) Payment of all vested benefits, including benefits under the LTIP,
Company 401(k) Plan, and Benefits Restoration Plan, provided such amounts shall
be paid on the dates permitted or designated under each such plan; and
     (1) Any additional LTIP payments for which Executive is eligible will be
prorated through his Effective Date, in the standard practice for retirement
from the Company.
4. To the extent any benefits provided by the Company under Paragraph 3 are
taxable to the Executive, such benefits, for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”), shall be provided as
separate monthly in-kind payments of those benefits. To the extent any such
benefits are subject to and not otherwise exempt from Section 409A, the
provision of such in-kind benefits during one calendar year shall not affect the
in-kind benefits to be provided in another calendar year, and the rights to such
in-kind benefits shall not be subject to liquidation or exchange for another
benefit. With respect to reimbursement of expenses, the amount of expenses
eligible for reimbursement during a calendar year shall not affect the expenses
eligible for reimbursement in any other calendar year. The Company shall make
all reimbursements and payments no later than the last day of the calendar year
following the calendar year in which the expenses were incurred, and the
Company’s gross-up of any taxes shall be made no later than the end of the
calendar year next following the calendar year in which the Executive remits the
related taxes to the Internal Revenue Service.
5. Executive agrees that he is retiring and resigning from the Company of his
own free will, and that the terms of his various restrictive covenants, as set
forth in Paragraph 5 below, as well as those contained Paragraph 9 of his Terms
and Conditions of Stock Award, Employment and Separation (the “Employment
Agreement”) dated June 1, 2010, are valid and enforceable. The Company shall
have the right to discontinue all amounts payable under this Agreement and to
obtain injunctive relief should Executive breach any of the restrictive
covenants referenced in Paragraph 5 herein or Paragraph 9 of the Employment
Agreement. Notwithstanding the foregoing, the Company and Executive agree that
Executive may, with the prior approval of the Board of Directors, accept and
begin new employment and/or service on boards of directors between the
Transition Date and the Effective Date, provided Executive complies with his
obligations under this Agreement and such employment and/or service does not
violate the provisions of Paragraph 9 of the Employment Agreement. The Parties
further agree that in the

3



--------------------------------------------------------------------------------



 



event (i) Executive commences new employment prior to December 31, 2011, if such
employment follows his departure with the consent of the Board, (ii) Executive
is relieved of his transition obligations by the Company, or (iii) Executive’s
employment is terminated without cause by the Company or as a result of a
request for his resignation, then December 31, 2011 will be the service date for
calculations contained in Section 3 of this Agreement.
6. In consideration of the mutual promises and covenants contained in this
Agreement and after adequate opportunity to consult with legal counsel:
     (a) Except as provided for in subpart (e) below or as otherwise prohibited
by law, Executive for himself and each of his respective heirs, representatives,
agents, successors, and assigns, irrevocably and unconditionally releases and
forever discharges the Company and its respective current and former officers,
directors, shareholders, employees, representatives, heirs, attorneys, and
agents, as well as its respective predecessors, parent companies, subsidiaries,
affiliates, divisions, successors, and assigns and its respective current and
former officers, directors, shareholders, employees, representatives, attorneys,
and agents (collectively the “Released Parties”), from any and all causes of
action, claims, actions, rights, judgments, obligations, damages, demands,
accountings, or liabilities of whatever kind or character, which Executive may
have against them, or any of them, by reason of or arising out of, touching
upon, or concerning Executive’s employment with the Company or his retirement
from the Company. Executive acknowledges that this release of claims
specifically includes, but is not limited to, any and all claims for fraud;
breach of contract; breach of the implied covenant of good faith and fair
dealing; inducement of breach; interference with contractual rights; wrongful or
unlawful discharge or demotion; violation of public policy; invasion of privacy;
intentional or negligent infliction of emotional distress; intentional or
negligent misrepresentation; conspiracy; failure to pay wages, benefits,
vacation pay, expenses, severance pay, attorneys’ fees, or other compensation of
any sort; defamation; unlawful effort to prevent employment; discrimination on
the basis of race, color, sex, sexual orientation, national origin, ancestry,
religion, age, disability, medical condition, or marital status; any claim under
Title VII of the Civil Rights Act of 1964 (Title VII, as amended), 42 U.S.C. §
2000, et seq., the Civil Rights Act of 1991, the Age Discrimination in
Employment Act (“ADEA’’), 29 U.S.C. § 621, et seq., the Older Workers Benefit
Protection Act (“OWBPA”), 29 U.S.C. § 626(f), the Equal Pay Act, the Family and
Medical Leave Act (“FMLA”), the Fair Labor Standards Act (“FLSA”), the Americans
with Disabilities Act (“ADA”), the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”), the Occupational Safety and Health Act (“OSHA”) or any
other health and/or safety laws, statutes, or regulations, the Employee
Retirement Income Security Act of 1974 (“ERISA”), the Internal Revenue Code of
1986, as amended; and any and all other foreign, federal, state, or local laws,
common law, or case law, including but not limited to all statutes, regulations,
common law, and other laws in place in Delaware or Texas; and
     (b) Executive agrees never to file a lawsuit or adversarial proceeding of
any kind with any court or arbitrator against the Company or any Released
Parties, asserting any claims that are released in this Agreement. Executive
represents and agrees that, prior to signing this Agreement, he has not filed or
pursued any complaints, charges, or lawsuits of any kind with any court,
governmental or administrative agency, or arbitrator against the Company, or any
other person or entity released under Paragraph 5(a) above, asserting any claims
whatsoever. Executive understands and acknowledges that, in the event he files
an administrative charge or

4



--------------------------------------------------------------------------------



 



commences any proceeding in violation of this Agreement, he waives and is
estopped from receiving any monetary award or other legal or equitable relief in
such proceeding; and
     (c) Executive represents and warrants that he has not assigned or
subrogated any of his rights, claims, and/or causes of action, including any
claims referenced in this Agreement, or authorized any other person or entity to
assert such claim or claims on his behalf, and he agrees to indemnify and hold
harmless the Company against any assignment of said rights, claims, and/or
causes of action; and
     (d) If Executive should breach any of his obligations under this Agreement,
the Company shall have no further obligation to make the unvested payments
described in this Agreement; and
     (e) Nothing in this Agreement shall affect or apply to Executive’s rights
and benefits in and to:
          (i) the following stock option grants to Executive: July 2005- 24,400
($12.31 strike price); May 2006- 15,500 ($24.57 strike price); June 2007-36,710
($34.28 strike price); and May 2008-27,000 ($35.38 strike price); and
          (ii) indemnification, advancement of costs and expenses including
attorneys fees or other expense reimbursement to which Executive is or may
otherwise be entitled as a result of his employment by the Company, service as
an officer of the Company or as an officer or director of any affiliate of the
Company, all of which benefits shall survive Executive’s separation from
employment ·including, but not limited to, any and all rights and benefits to
which Executive is entitled under applicable law, the Company’s or as
applicable, any affiliate’s Charter or Certificate of Incorporation as amended,
By-Laws, and any applicable director and officer or similar insurance coverage;
and
          (iii) the Commercial Metals Company’s Profit Sharing and 401(k) Plan,
the Commercial Metals Companies 2005 Benefit Restoration Plan and the Commercial
Metals Companies Benefit Restoration Plan established September 1, 1995.
Executive will retain all rights and benefits in accordance with applicable plan
documents. Executive understands and acknowledges that, consistent with the
terms of the Plans referenced above, he will be eligible for and entitled to all
future payments or distributions to which Executive is or may be entitled to
receive as a result of his participation in these plans for plan years or
performance periods ending after the Effective Date. Executive’s active
participation in all such plans and programs will cease on the Effective Date,
however, consistent with the terms of the Plans referenced above all benefits or
compensation under such plans and programs that Executive has earned or in the
future may be credited to Executive’s account or to which Executive will become
entitled to receive under such plans and programs by virtue of his service
through the Effective Date will be payable pursuant to the terms of such plans;
and
          (iv) payment of accrued, unpaid salary and reimbursement of eligible
business expenses through the Effective Date; and
          (v) enforce this Agreement.

5



--------------------------------------------------------------------------------



 



7. Executive shall have up to twenty-one (21) days from the date of his receipt
of this Agreement to consider its terms and conditions. If Executive does not
sign and return this Agreement within twenty-one (21) days, the Company’s offer
to enter into this Agreement shall be withdrawn and the Agreement shall be null
and void. This Agreement shall not become effective until the eighth (8th) day
following Executive’s signing of the Agreement. Executive may revoke this
Agreement by delivering written notice of revocation before the end of the
seventh (7th) day following his signing of this Agreement (the “Revocation
Period”) to: Mr. James Alleman, Senior Vice President of Human Resources. Upon
expiration of the seven (7) day period Executive’s resignation shall be
irrevocable. If the last day of the Revocation Period falls on a Saturday,
Sunday or holiday, the last day of the Revocation Period will be deemed to be
the next business day thereafter. In the event that Executive revokes this
Agreement prior to the eighth (8th) day after signing it, this Agreement and the
promises contained herein (including, but not limited to the obligation of the
Company to provide the payments, benefits and other things of value set forth in
this Agreement ) shall automatically be null and void.
8. No failure by either party hereto at any time to give notice of any breach by
the other party of, or to require compliance with, any condition or provision of
this Agreement shall (i) be deemed a waiver of similar or dissimilar provisions
or conditions at the same or at any prior or subsequent time or (ii) preclude
insistence upon strict compliance in the future.
9. If a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable, then the invalidity or unenforceability
of that provision shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect and such invalid or unenforceable provision shall be reformulated by
such court to preserve the intent of the parties hereto.
10. All of the terms and provisions contained in this Agreement shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
heirs, legal representatives, successors, and assigns.
11. This Agreement may be executed in counterparts, each of which shall be
deemed an original.
12. This Agreement shall not in any way be construed as an admission that the
Company, Executive, or any other individual or entity has any liability to or
acted wrongfully in any way with respect to Executive, the Company, or any other
person.
13. The Company represents that it has the authority to enter into this
Agreement and has obtained all necessary corporate approvals necessary to do so.
Executive represents and warrants that he has been advised in writing to consult
with an attorney before signing this Agreement; that he has had an opportunity
to be represented by independent legal counsel of his own choosing throughout
all of the negotiations preceding the execution of this Agreement; that he has
executed this Agreement after the opportunity for consultation with his
independent legal counsel; that he is of sound mind and body, competent to enter
into this Agreement, and is fully capable of understanding the terms and
conditions of this Agreement; that he has carefully read this Agreement in its
entirety; that he has had reasonable opportunity to have the provisions of

6



--------------------------------------------------------------------------------



 



the Agreement explained to him. by his own counsel; that he fully understands
the terms and significance of all provisions of this Agreement; that he
voluntarily assents to all the terms and conditions contained in this Agreement;
and that he is signing the Agreement of his own force and will, without any
coercion or duress.
14. With the exception of the continuing enforceability of restrictive covenants
in the Employment Agreement and except as otherwise specifically provided
herein, this Agreement constitutes the entire agreement of the parties with
respect to the subject matter hereof, contains all the covenants, promises,
representations, warranties, and agreements between the parties with respect to
Executive’s resignation from the Company and all positions therewith, and
supersedes all prior employment or severance or other agreements between
Executive and the Company, whether written or oral, or any of its predecessors
or affiliates. Except as otherwise provided herein, Executive acknowledges that
no representation, inducement, promise, or agreement, oral or written, has been
made by either party, or by anyone acting on behalf of either party, which is
not embodied herein, and that no agreement, statement, or promise relating to
Executive’s resignation from the Company that is not contained in this Agreement
shall be valid or binding. Any modification of this Agreement will be effective
only if it is in writing and signed by both parties.
15. Executive agrees that, as a condition to receipt of the consideration
described in Paragraph 2 and 3 above, he will sign an affirmation of the waiver
and release contained in this Agreement on December 31, 2011. The form of
affirmation to be signed by Executive is attached as Attachment A hereto.
16. This Agreement is entered into under, and shall be governed for all purposes
by, the laws of the State of Texas without giving effect to any choice of law
principles and venue over any claim relating to this Agreement shall rest
exclusively in Dallas County, Texas.
WHEREFORE, the parties, by their signatures below, evidence their agreement to
the provisions stated above:

                  COMMERCIAL METALS COMPANY    
 
           
 
  By:   Murray R. McClean    
 
           
Dated: 5/6/11
  Signature:   /s/ Murray R. McClean
 
Chief Executive Officer,
and Chairman of the Board    

7



--------------------------------------------------------------------------------



 



I, WILLIAM B. LARSON, HAVE READ AND UNDERSTOOD THIS AGREEMENT AND AM IN
AGREEMENT WITH ITS TERMS.

             
Dated: 5/6/11
  Signature:   /s/ William B. Larson
 
Executive    

8



--------------------------------------------------------------------------------



 



ATTACHMENT A
AFFIRMATION
     By my signature below, I hereby re-execute and affirm the Retirement and
Transition Agreement, originally signed by me on      , 2011, including but not
limited to the release and waiver of claims to the extent set forth in the
Agreement.
     Signed this                      day of                     , 2011.

         
 
   
 
William B. Larson    

9